Citation Nr: 1224485	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  08-34 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ring finger disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 





INTRODUCTION

The Veteran had active military service from April 1978 to April 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  

In his November 2008 substantive appeal, the Veteran indicated that he wished to provide testimony before a member of the Board at his local VA RO.  However, in January 2009 the Veteran submitted second substantive appeal, in which the Veteran indicated that he did not wish to appear at a hearing before a member of the Board.  Therefore, the Veteran's request for a hearing is deemed to have been withdrawn.  

A review of the record shows that the Veteran submitted a timely notice of disagreement with September 2007 decision to deny reopening a claim of entitlement to service connection for bilateral hearing loss disability and the decision to deny entitlement to service connection for alcoholism.  The Veteran was issued a Statement of the Case addressing these issues in September 2008.  In a November 2008 statement, the Veteran's representative indicated that the Veteran only wished to appeal the issue of whether new and material evidence had been received to reopen a claim of entitlement to service connection for a right ring finger disability.  The Board has limited its consideration accordingly.   

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

The issues of entitlement to service connection for a psychiatric disability, entitlement to non service-connected pension benefits, and of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) have been raised by the record.  However, these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for the appropriate action.  


FINDINGS OF FACT

1.  In an unappealed December 2005 rating decision, the RO denied entitlement to service connection for right ring finger old fracture pain.
	
2.  The evidence associated with the claims file subsequent to the December 2005 rating decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a claim of entitlement to service connection for a right ring finger disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in May 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The May 2007 letter also provided the Veteran with appropriate notice with respect to the basis for the prior denial of entitlement to service connection for a right ring finger disability and with respect to the disability-rating and effective-date elements of his claim. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file and VA Medical Center and private treatment notes have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

The Board acknowledges that the Veteran has not been provided a VA examination in response to his claim to reopen and that no VA medical opinion has been obtained in response to this claim, but notes that VA has no obligation to provide such an examination or obtain such an opinion if new and material evidence has not been presented.  See 38 C.F.R. § 3.159 (c)(4).

Accordingly, the Board will address the merits of the claim. 

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The Veteran originally filed his claim of entitlement to service connection for a right ring finger disability in September 2005.  In a December 2005 rating decision, the Veteran was denied entitlement to service connection for right ring finger old fracture pain based on a finding that the Veteran's right ring finger injury in service was acute and transitory.  

The pertinent evidence of record at the time of the December 2005 rating decision included the following: the Veteran's STRs, which show the Veteran was seen for hand pain and swelling following fighting on two occasions while he was in active service, but failed to show that there were any lasting residuals of such; and VA Medical Center treatment notes, which show that the Veteran was seen in July 2005 for complaints of right hand pain that had been ongoing for several years, but had increased in severity after he got into a fight a few weeks prior.  

The pertinent evidence that has been received since the unappealed rating decision consists of the following: the Veteran's statements that he has experienced right ring finger pain ever since he was in active service; August 2005 private treatment notes which show that the Veteran had been seen for complaints of right hand pain; an August 2005 private X-ray report which showed that the Veteran had an impacted subacute fracture of the head of his fourth metacarpal in his right hand; and additional VA Medical Center treatment notes, which show that the Veteran had periodically complained of right hand and finger pain.  

The Board finds that the evidence received since the December 2005 rating decision is cumulative and redundant in nature and that it does not relate to the reason the claim was originally denied.  Competent evidence relating the Veteran's current right hand and finger pain to his acute and transitory complaints of hand pain during his active service has not been added to the record.  In this regard, the Board notes that the Veteran, as a lay person, is not competent to state that his current right hand and finger pain is related to his active service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

The Board notes that in a June 2012 statement, the Veteran's representative asserted that the August 2005 private X-ray report showing the Veteran to have an impacted subacute fracture of the head of his fourth metacarpal in his right hand should be considered new and material evidence as there is no indication from the X-ray report that this deformity was not from an earlier trauma.  The Board finds that the X-ray report is not sufficient upon which to base a reopening of the claim.  The Veteran's representative is correct that there is no indication in the report that this deformity was not incurred in an earlier trauma, however, it is more important in this analysis to note there is no indication in the report that it was.  It is true that for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justu, supra.  This does not mean, however, that when evidence does not include a supporting fact that might make it material, it must be presumed to exist.  Seen in its best light, the August 2005 X-ray report, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim.  Therefore, it fails to meet the threshold of raising a reasonable possibility of substantiating the claim.

Accordingly, the Board must conclude that new and material evidence to reopen the claim of entitlement to service connection for a right ring finger disability has not been received, and the December 2005 rating decision remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

(Continued on next page.)





ORDER

The Board having determined that new and material evidence has not been presented, reopening of the claim for entitlement to service connection for a right ring finger disability is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


